Citation Nr: 0619307	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left foot blisters.  

3.  What evaluation is warranted for hearing loss from June 
29, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The instant matters were remanded by the Board in October 
2003 for further development.  

The Board noted in October 2003 that the veteran had raised 
claims of entitlement to service connection for a seizure 
disorder, residuals of a neck tumor excision, and athlete's 
foot, but that such claims were not shown to have been 
addressed by the RO.  Hence, the Board referred these matters 
to the RO for appropriate action.  Unfortunately, a review of 
the claims folder shows that the requested "appropriate 
action" has yet to be taken.  As such, these matters are 
again referred to the RO for appropriate action.  
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND
A VA Form 21-4138 received by the RO in February 2004 shows 
that the veteran informed VA that he had been awarded Social 
Security Administration (SSA) disability benefits effective 
December 2003.  Neither the SSA decision/determination nor 
the medical records considered in the adjudication of the SSA 
claim are associated with the claims file, and there is no 
indication of an attempt to obtain such records.  Those 
records may contain information pertinent to the veteran's 
claims, and VA is required to obtain them.  38 C.F.R. § 3.159 
(2005).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).
The claims file includes a June 2004 private audiological 
evaluation report which was associated with the record in 
March 2005, subsequent to the most recent (March 2005) 
supplemental statement of the case (SSOC).  This record has 
not been reviewed by the RO, and the appellant has not waived 
RO initial consideration of this evidence.  The Board is 
bound to return the record to the RO for initial 
consideration of the additional evidence.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).
As shown as part of a VA Form 21-4142, dated in February 
2004, the veteran documented that he had been in continuing 
receipt of treatment since the 1970's from variously named 
private and VA medical providers.  The veteran indicated that 
the named VA medical facility was located in Altoona, 
Pennsylvania.  Review of the claims file shows that efforts 
to obtain these variously referenced medical records have not 
been undertaken.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and such records may have bearing on the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, they must be obtained.  The veteran also 
named a private treating physician, Dr. Han, in his March 
2005 VA Form 21-4138.  As with the outstanding VA treatment 
records, a remand is necessary to ensure that all private 
treatment records are up-to-date.
The veteran, in essence, is asserting that his service-
connected hearing loss has worsened since his January 2002 VA 
audiological evaluation.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran-
claimant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Hence, the veteran 
should be scheduled for a new examination.
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claims on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should obtain copies of the 
decision/determination and medical 
records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.  Further, the RO 
should take the necessary steps to obtain 
any records from the Altoona, 
Pennsylvania VA medical facility dated 
since 1999 to the present.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
The RO should also obtain private medical 
records from the named private medical 
providers listed by the veteran on the 
above-referenced February 2004 VA Form 
21-4142 and on the March 2005 VA Form 21-
4138 ("Dr. Han").  Any records obtained 
should be associated with the other 
evidence in the claims file.
 
3.  Thereafter the RO should arrange for 
a VA audiological examination of the 
veteran to determine the extent and 
severity of his service-connected hearing 
loss.  All indicated studies should be 
performed.  In accordance with the latest 
AMIE worksheets for rating hearing loss, 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any hearing loss.  
The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

4.  The RO should then readjudicate the 
three appealed issues, to specifically 
include initial consideration of the 
private medical evidence associated with 
the record in March 2005 as well as all 
additional evidence added to the record 
subsequent to this remand.  If any 
follow-up development is deemed necessary 
(i.e., VA examinations), it should be 
completed.  If the benefit sought in any 
respect remains denied, the RO should 
issue an appropriate SSOC, and give the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.
 
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

